UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6513


NATHAN CHAMBLISS,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00092-AWA-RJK)


Submitted:   October 14, 2016              Decided:   October 25, 2016


Before NIEMEYER, TRAXLER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan Chambliss, Appellant Pro Se.      John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Nathan      Chambliss         seeks    to   appeal      the     district      court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition

and denying his Fed. R. Civ. P. 59(e) motion.                                  The district

court     referred        the    § 2254       petition     to     a    magistrate         judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                                The magistrate

judge recommended that the petition be denied and dismissed with

prejudice      based      on    unexcused       procedural        default      and    advised

Chambliss that the failure to file objections to its findings

and recommendation in a timely fashion would result in waiver of

appellate        review    of     a    district      court      order       based    on    such

findings and recommendation.                    Chambliss filed an objection to

the magistrate judge’s recommendation, and the district court

overruled        the      objection,          adopted     the      magistrate         judge’s

recommendation,        granted         Respondent’s       motion       to    dismiss,       and

denied and dismissed the § 2254 petition.

        The    district        court’s    orders        denying       § 2254    relief      and

denying       the   Rule    59(e)       motion      are   not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.      § 2253(c)(1)(A)             (2012).           A      certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies         this         standard     by     demonstrating            that

                                                2
reasonable     jurists       would       find        that   the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief     on     procedural             grounds,      the     prisoner        must

demonstrate    both     that       the       dispositive       procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                             Diamond v.

Colonial     Life   &      Accident          Ins.    Co.,   416 F.3d 310,     315-16

(4th Cir.    2005);     Wells      v.    Shriners       Hosp.,     109 F.3d 198,    201

(4th Cir.     1997);       Wright       v.     Collins,     766 F.2d 841,     845-46

(4th Cir. 1985).        Chambliss has waived appellate review of the

district     court’s       order    denying          and    dismissing       his     § 2254

petition on the basis of unexcused procedural default.

     Turning to the district court’s denial of the Rule 59(e)

motion, we have independently reviewed the record and conclude

that Chambliss has not made the requisite showing warranting the

issuance of a certificate of appealability.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

                                               3
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4